EXHIBIT 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 

1847 NEESE INC.

 

8%VESTING PROMISSORY NOTE

 



Up to US $1,875,000

March 3, 2017



 

FOR VALUE RECEIVED, 1847 Neese Inc., a Delaware corporation, and Neese, Inc., an
Iowa corporation, (jointly and severally the “Company”), promise to pay to Alan
Neese and Katherine Neese (collectively, the “Holder”), to the extent Vested (as
defined below), the principal sum of up to One Million, Eight Hundred Seventy
Five Thousand Dollars ($1,875,000) (the “Principal”) in lawful money of the
United States of America, with interest payable on the Vested portion of
Principal at the rate of eight percent (8%) per annum. To the extent Vested, the
unpaid Principal and all accrued but unpaid interest on such Vested portion of
Principal shall be paid in full to the Holder on the last day of the thirty
ninth month following the date of this Note (the “Maturity Date”).

 

Capitalized terms used herein but not defined herein shall have the meaning
ascribed to them in that certain Stock Purchase Agreement, dated March 3, 2017
(the “Purchase Agreement”), among the Holder, Neese, Inc. and the Company,
pursuant to which the Company is acquiring the Shares from the Holder.

 

The following is a statement of the rights of the Holder of this Note and the
terms and conditions to which this Note is subject, and to which the Holder, by
acceptance of this Note, agrees:

 

1. Principal Repayment. If, and to the extent, that the Principal is Vested, the
Vested portion of the Principal along with all accrued, but unpaid interest on
the Vested portion of the Principal, shall be paid in one lump sum on the
Maturity Date.

 

2. Interest. Interest (the “Interest”) shall accrue on the unpaid Vested portion
of Principal from the first day of the applicable measurement year to which the
Vested portion of Principal applies until such Vested portion of Principal is
repaid in full at the rate of eight percent (8%) per annum, compounding
annually. The portion of accrued, but unpaid, Interest on the Vested portion of
the Principal is payable at Maturity. All computations of the Interest rate
hereunder shall be made on the basis of a 360-day year of twelve 30-day months.
In the event that any Interest rate provided for herein shall be determined to
be unlawful, such Interest rate shall be computed at the highest rate permitted
by applicable law. Any payment by the Company of any Interest amount in excess
of that permitted by law shall be considered a mistake, with the excess being
applied to the Principal of this Note without prepayment premium or penalty.

 



  1

   



 

3. Vesting.

 

(a) General. The payment of the Principal and accrued Interest thereon is
subject to vesting in accordance with this Section 3. The Company shall only be
required to pay the Vested portion of the Principal and Interest on the Vested
portion of the Principal on the Maturity Date. For purposes of this Note,
“Vested” means the percentage of the Principal that has vested (i.e., has become
payable to the Holder) in accordance with this Section 3. For the avoidance of
doubt, under no circumstances shall the Principal amount of this Note exceed
$1,875,000.

 

(b) Adjusted EBITDA Target and Annual Adjusted EBITDA Reporting. The Adjusted
EBITDA (as defined below) target for purposes of vesting under this Section 3 is
One Million, Three Hundred Thousand Dollars ($1,300,000) (the “Adjusted EBITDA
Target”). Within ninety (90) days after the end of each twelve-month period
following the Closing Date the Company shall report to the Holder the Adjusted
EBITDA achieved by Neese, Inc. during such fiscal year. The report shall be
based upon the audited annual and reviewed quarterly financial statements of
Neese, Inc. that are prepared in accordance with U.S. GAAP by Neese, Inc.’s
external auditor. The Holder shall be entitled to receive copies of the audited
and reviewed financial statements of Neese, Inc. and all work papers and
computations with supporting detail upon which such Adjusted EBITDA calculations
are based. For purposes of this Section 3, “Adjusted EBITDA” means the earnings
before interest, taxes, depreciation and amortization expenses, in accordance
with generally accepted accounting principles applied on a basis consistent with
the accounting policies, practices and procedures used to prepare the financial
statements of Neese, Inc. as of the Closing Date (“GAAP”), plus to the extent
deducted in calculating such net income, (i) all expenses related to the
transactions contemplated hereby and/or potential or completed future financings
or acquisitions, including legal, accounting, due diligence and investment
banking fees and expenses, (ii) all management fees, allocations or corporate
overhead (including executive compensation) or other administrative costs that
arise from the ownership of Neese, Inc., by 1847 Neese, Inc. including
allocations of supervisory, centralized or other parent-level expense items,
(iii) one-time extraordinary expenses or losses, (iv) any reserves or
adjustments to reserves which are not consistent with GAAP. Additionally, for
purposes of calculating Adjusted EBITDA under this Note, (i) the purchase and
sales prices of goods and services sold by or purchased by Neese, Inc. to or
from 1847 Neese, Inc., its subsidiaries or affiliates shall be adjusted to
reflect the amounts that Neese, Inc. would have realized or paid if dealing with
an independent third party in an arm’s-length commercial transaction, and (ii)
inventory items shall be property categorized as such and shall not be expenses
until such inventory is sold or consumed.

 

(c) Vesting. On or prior to the Maturity Date, the Company shall notify the
Holder of the portion of the Principal that has Vested. The Principal shall vest
in accordance with the following formula:

 



  2

   



 



 

· Fiscal Year 2017 – If Adjusted EBITDA for the fiscal year ending December 31,
2017, exceeds Adjusted EBITDA Target, then a portion of the Principal amount of
this Note that is equal to sixty percent (60%) of such excess shall Vest.
Interest shall be payable on such Vested portion of Principal from January 1,
2017 through the Maturity Date.

 

 

 

 

· Fiscal Year 2018 - If Adjusted EBITDA for the fiscal year ending December 31,
2018, exceeds Adjusted EBITDA Target, then a portion of the Principal amount of
this Note that is equal to sixty percent (60%) of such excess shall Vest.
Interest shall be payable on such Vested portion of Principal from January 1,
2018 through the Maturity Date.

 

 

 

 

· Fiscal Year 2019 - If Adjusted EBITDA for the fiscal year ending December 31,
2019, exceeds Adjusted EBITDA Target, then a portion of the Principal amount of
this Note that is equal to sixty percent (60%) of such excess shall Vest.
Interest shall be payable on such Vested portion of Principal from January 1,
2019 through the Maturity Date.



 

For the avoidance of doubt, the Principal amount of this Note shall not exceed
$1,875,000, however, interest shall accrue on Vested portions of the Principal
amount of this Note that do, in the aggregate, exceed $1,875,000 depending on
the extent that Adjusted EBITDA exceeds Adjusted Target EBITDA in each
measurement year

 

4. Events of Default. In the event that any of the following (each, an “Event of
Default”) shall occur:

 

(a) Non-Payment. The Company shall default in the payment of the Vested portion
of the Principal of, or accrued Interest on the Vested Portion of Principal of,
this Note as and when the same shall become due and payable, whether by
acceleration or otherwise; or

 

(b) Default in Covenants. The Company shall default in any material manner in
the observance or performance of any covenants or agreements set forth in the
Purchase Agreement, this Note, or any other agreement entered into in connection
with the transactions contemplated by the Purchase Agreement (collectively, the
“Transaction Documents”); or

 

(c) Breach of Representations and Warranties. The Company materially breaches
any representation or warranty contained in the Transaction Documents; or

 

(d) Bankruptcy. The Company shall: (i) admit in writing its inability to pay its
debts as they become due; (ii) apply for, consent to, or acquiesce in, the
appointment of a trustee, receiver, sequestrator or other custodian for the
Company or any of its property, or make a general assignment for the benefit of
creditors; (iii) in the absence of such application, consent or acquiesce in,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for the Company or for any part of its property; or (iv)
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Company, and, if such case or proceeding is not commenced by the Company or
converted to a voluntary case, such case or proceeding shall be consented to or
acquiesced in by the Company or shall result in the entry of an order for
relief;

 



  3

   



 

then, and so long as such Event of Default is continuing for a period of two (2)
business days in the case of non-payment under Section 4(a), or for a period of
thirty (30) calendar days in the case of events under Sections 4(b) and 4(c)
(and the event which would constitute such Event of Default, if curable, has not
been cured), by written notice to the Company from the Holders of a majority in
interest of the principal amount of the Notes then outstanding (or from any
collateral agent acting on behalf of such Holders), all obligations of the
Company under this Note shall be immediately due and payable without
presentment, demand, protest or any other action nor obligation of the Holder of
any kind, all of which are hereby expressly waived, and Holder may exercise any
other remedies the Holder may have at law or in equity. If an Event of Default
specified in Section 4(d) above occurs, the principal of, and accrued interest
on, all the Notes shall automatically, and without any declaration or other
action on the part of any Holder, become immediately due and payable.

 

5. Holder Not Deemed a Stockholder. No Holder, as such, of this Note shall be
entitled to vote or receive dividends or be deemed the holder of shares of the
Company for any purpose, nor shall anything contained in this Note be construed
to confer upon the Holder hereof, as such, any of the rights at law of a
stockholder of the Company.

 

6. Mutilated, Destroyed, Lost or Stolen Notes. If this Note shall become
mutilated or defaced, or be destroyed, lost or stolen, the Company shall execute
and deliver a new note of like principal amount in exchange and substitution for
the mutilated or defaced Note, or in lieu of and in substitution for the
destroyed, lost or stolen Note certificate. In the case of a mutilated or
defaced Note certificate, the Holder shall surrender such Note certificate to
the Company. In the case of any destroyed, lost or stolen Note certificate, the
Holder shall furnish to the Company: (i) evidence to its satisfaction of the
destruction, loss or theft of such Note certificate and (ii) such security or
indemnity (which shall not include the posting of any bond) as may be reasonably
required by the Company to hold the Company harmless.

 

7. Waiver of Demand, Presentment, etc. The Company hereby expressly waives
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder. The Company agrees that, in the event of an Event of
Default, to reimburse the Holder for all reasonable costs and expenses
(including reasonable legal fees of one counsel) incurred in connection with the
enforcement and collection of this Note.

 

8. Payment. All payments with respect to this Note shall be made in lawful money
of the United States of America, at the address of the Holder as of the date
hereof or as designated in writing by the Holder from time to time. The receipt
by the Holder of immediately available funds shall constitute a payment of
principal and interest hereunder and shall satisfy and discharge the liability
for principal and interest on this Note to the extent of the sum represented by
such payment. Payment shall be credited first to the accrued interest then due
and payable and the remainder applied to principal.

 



  4

   



 

9. Assignment. The rights and obligations of the Company and the Holder of this
Note shall be binding upon, and inure to the benefit of, the successors and
permitted assigns of the parties hereto. To complete an assignment or transfer
this Note, the Holder shall deliver a completed and executed Form of Assignment
attached hereto as Exhibit A and surrender and deliver this Note, duly endorsed,
to the Company’s office or such other address which the Company shall designate,
upon receipt of which a new Note, in substantially the form of this Note (any
such new Note, a “New Note”), evidencing the portion of this Note so transferred
shall be issued to the transferee and a New Note evidencing the remaining
portion of this Note not so transferred, if any, shall be issued to the
transferring Holder. The acceptance of the New Note by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations in respect of the New Note that the Holder has in respect of this
Note. Interest and principal are payable only to the registered Holder of this
Note set forth on the books and records of the Company.

 

10. Waiver and Amendment. Any provision of this Note, including, without
limitation, the due date hereof, and the observance of any term hereof, may be
amended, waived or modified (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of the
Company and the Holders of a majority in principal amount of the Notes then
outstanding.

 

11. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
given in accordance with the provisions of the Purchase Agreement.

 

12. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced solely and exclusively in accordance with the laws of the state of
Iowa without regard to any statutory or common-law provision pertaining to
conflicts of laws. The Parties agree that state and federal courts of competent
jurisdiction in the State of Iowa shall have concurrent jurisdiction for
purposes of entering temporary, preliminary and permanent injunctive relief with
regard to any action arising out of any breach or alleged breach of the Note.
The Parties agree to submit to the personal jurisdiction of such courts and any
other applicable court within the state of Iowa. The Parties waive any claim
that that any of the foregoing courts is an inconvenient forum.

 

13. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Note, and the balance of this Note shall be interpreted as if such provisions
were so excluded and shall be enforceable in accordance with its terms.

 

14. Headings. Section headings in this Note are for convenience only, and shall
not be used in the construction of this Note.

 



  5

   



 

15. Other Covenants.

 

(a) From the date hereof and through and including the Maturity Date, Company
agrees to act in good faith to continue to operate Neese, Inc.’s business as
conducted prior to the Closing and, in connection therewith, to (i) provide
reasonably adequate funding of Neese, Inc.’s growth and operations, (ii) use all
reasonable commercial efforts to exploit market opportunities, and generally use
good faith efforts to maximize Adjusted EBITDA, (iii) Company shall not take,
and shall cause their affiliates to refrain from taking any action any purpose
of which is to impede the ability of the Note to fully vest; and

 

(b) Subject to the last sentence of this Section 16(b), until the Maturity Date,
Company shall (i) not sell all or substantially all of the assets of Neese,
Inc., (ii) not sell more than 50% of the voting securities of the Company, or
(iii) merge or consolidate Neese, Inc. with or into another entity (collectively
a “Fundamental Change”). If, prior to the expiration of the Maturity Date, a
Fundamental Change occurs, the maximum aggregate Principal amount of $1,875,000
plus interest thereon shall thereupon be automatically accelerated and deemed
Vested and become immediately due and payable. In addition, if Alan Neese and/or
Katherine Neese are terminated for any reason other than for Cause under their
respective Employment Agreements with Neese, Inc. then the maximum aggregate
principal amount of $1,875,000 plus interest thereon shall thereupon be
automatically accelerated and deemed Vested and become immediately due and
payable. For the purposes of this Note, Cause shall have the same meaning as set
forth in the Employment Agreements of Alan Neese and/or Katherine Neese.

 

16. Fees and Costs. The Company, in case of suit on this Note, agrees to pay to
Holder the reasonable attorney's fees and the costs of collection.

 

[Signature Page Follows]

 

  6

   





 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first above written.

 



  1847 Neese Inc.         By: /s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts     Title: Chief Executive Officer  



 

  Neese, Inc.         By: /s/ Alan Neese

 

Name:

Alan Neese     Title: Alan Neese  





 



  7

   



 

Exhibit A

 

FORM of assignment

TO: 1847 Neese Inc. and Neese, Inc.

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________ (name), _______________________ (address), US$___________ of 8%
Vesting Promissory Notes (“Notes”) of 1847 Neese Inc. and Neese, Inc. (jointly
and severally the “Company”), including any and all accrued and unpaid interest
owing thereon, registered in the name of the undersigned on the records of the
Company represented by the within certificate, and irrevocably appoints
________________ the attorney of the undersigned to transfer the said securities
on the books or register with full power of substitution.

 

DATED this ________ day of, __________________, 20 ____.

 



 

 

(Signature of Registered Note Holder)

 

 

 

 

 

(Print name of Registered Note Holder)

 



 

Instructions:

 



1. Signature of Holder must be the signature of the person appearing on the face
of the Note.

 

 

2. If the transfer of Note is signed by a trustee, executor, administrator,
curator, guardian, attorney, officer of a corporation or any person acting in a
fiduciary or representative capacity, the certificate must be accompanied by
evidence of authority to sign satisfactory to the Company.



 

 



8



 

 